Citation Nr: 1631645	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  09-37 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for a left knee disability, separately rated as 10 percent disabling under Diagnostic Code (DC) 5010-5260 for arthritis and 10 percent disabling under DC 5257 for subluxation. 

2.  Entitlement to an increased disability rating for a right knee disability, separately rated as 10 percent disabling under DC 5010-5260 for arthritis and 10 percent disabling under DC 5257 for instability.

3.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to November 1993.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an October 2007 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that (in pertinent part) granted service connection status post internal fixation of the left patella with osteoarthritis and status post arthroscopic removal of loose bodies of the right knee, each rated 10 percent disabling from December 7, 2005, the date of receipt of the Veteran's claim for service connection.  [A subsequent July 2011 RO decision, in pertinent part, granted separate 10 percent ratings for each knee, based on subluxation and instability, respectively, from the date of claim for service connection.]  In May 2014 the Board issued a decision [by a Veterans Law Judge (VLJ) other than the undersigned] that denied increased ratings in excess of the separate 10 percent ratings for arthritis and instability of each knee.  The Veteran appealed this Board decision to the Court.  In May 2015, the Court issued an order that vacated the May 2014 Board decision with regard to the claims for increased ratings for each knee, and remanded the matters for readjudication consistent with the instructions outlined in a May 2015 Joint Motion for Partial Remand (Joint Motion) by the parties.  The case is now assigned to the undersigned.

[The May 2014 Board decision also denied service connection for a left wrist fracture and an evaluation in excess of 10 percent for traumatic arthritis of the left hand.  The Veteran did not appeal these portions of the decision to the Court; therefore, these issues are no longer before the Board.  In May 2014, the Board also remanded the issue of entitlement to a total disability evaluation due to individual unemployability (TDIU) as a result of service-connected disabilities; because the requested development has not yet been completed by the Agency of Original Jurisdiction (AOJ) on such issue and it has not been re-certified to the Board, this issue is not before the Board at this time.]

During the pendency of the appeal, a January 2015 rating decision granted service connection for anxiety disorder, rated 30 percent from March 12, 2013, the date of receipt of the claim for service connection.  In a statement received in March 2015, the Veteran's attorney disagreed with the January 2015 rating decision, claiming an initial rating greater than 30 percent for anxiety disorder, to include entitlement to TDIU.  As discussed below, the Board finds that the Veteran has filed a timely notice of disagreement (NOD) with the initial rating assigned for his service-connected anxiety disorder, requiring the Board to take jurisdiction over the issue for the limited purpose of remanding it to direct the issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

In is noted that the matters of service connection for cervical disc disease and degenerative arthritis of the lumbar spine have been perfected, but not yet formally certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to his bilateral knee increased rating claims.  38 C.F.R. § 3.159.

The most recent records of VA treatment are from September 2014.  Any updated records of VA evaluations and treatment the Veteran has received for his knee disabilities may contain potentially relevant evidence, are constructively of record, and must be secured. 

Although the Veteran underwent VA knee and lower leg conditions examination most recently in July 2016, as the examination report does not include findings as to the Veteran's functional impairment due to pain on active and passive motion and during weightbearing and non-weightbearing, it is inadequate for rating purposes.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Further, the examination report shows that the Veteran was not examined immediately after repetitive use over time and that functional limitation with repeated use over time due to pain, weakness, fatigability or incoordination could not be provided "without resorting to mere speculation," however, the examiner offered no explanation as to why this was so.  Accordingly, remand for an additional VA examination to ascertain the current severity of the Veteran's bilateral knee disabilities is necessary. 

As discussed in the introduction above, in a statement received in March 2015, the Veteran's attorney disagreed with the January 2015 rating decision, claiming an initial rating greater than 30 percent for anxiety disorder, to include entitlement to TDIU (also as noted in the introduction above, the TDIU matter is the subject of a prior Board remand and has not yet been re-certified to the Board).  The March 2015 statement is a timely NOD with the January 2015 rating decision.  Thus, the Veteran has initiated an appeal of that issue.  As an SOC has not been issued with respect to the claim for an increased initial rating for anxiety disorder, the Board is required to remand the matter for such action.  Manlincon, 12 Vet. App. 238.

Finally, it is noted that the JMR includes the assertion that the Board failed to provide an adequate statement of reasons or bases for finding that referral for extraschedular ratings for the Veteran's knees was not warranted.  As further development of the TDIU claim (which, as noted, is the subject of a prior Board remand and has not been re-certified to the Board) may be probative in assessing extraschedular consideration of the claims for increase for the Veteran's bilateral knee disabilities, it would be premature for the Board to now address referral for extraschedular consideration.  As such, a decision on extraschedular consideration is deferred until development is completed on the TDIU claim.  See Brambley v. Principi, 17 Vet. App. 20, 23-24 (2003) (It was premature of the Board to decline extraschedular consideration where the record was significantly incomplete on the issue of employability).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record complete updated (i.e., those not already in the record) clinical records of all VA evaluations and/or treatment the Veteran has received since September 2014, to include any outstanding records of left knee arthroscopic surgery in 2015.

2.  Thereafter, arrange for the Veteran to be afforded an examination to determine the nature and severity of his service-connected bilateral knee disabilities.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for proper evaluation must be completed.  In particular, the examiner is requested to address the following: 

a. Please conduct range of motion testing of each knee, specifically noting the motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so; and
b. Please identify the nature and severity of any locking, swelling, and/or effusion in the knees, given the Veteran's history of meniscectomy on the right knee and surgeries (arthrotomy) on the left knee.

The examiner must consider and discuss as necessary (1) complaints and/or findings (an frequency) of locking and effusion, (2) consideration of the April 8, 2015 Expert Independent Medical Review (noting left knee flexion limited to 20-30 degrees without pain, incoordination, lack of endurance and loss of speed) and (3) the July 2016 VA knee and lower leg conditions examination report, reconciling any differences.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Furnish the Veteran with an SOC with respect to his claim for an initial increased rating for anxiety disorder.  Afford him and his attorney a reasonable opportunity for response.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  If a timely substantive appeal is received, such issue should be returned to the Board for appellate review.

4.  The AOJ should then review the expanded record (including all evidence developed by VA and submitted by the Veteran since the prior supplemental statement of the case (SSOC)), complete any new development that may be indicated, and readjudicate the bilateral knee increased rating claims on appeal.  If any claim on appeal remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his attorney the opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

